Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17205943 filed on 03/18/2021
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election with traverse of claims 1-17 in the reply filed on 06/09/2022 is acknowledged.
Applicant’s arguments are persuasive, accordingly, the restriction requirement is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 1 recites the limitation “first openings passing through the second conductive layers and the stacked structure and having a first width” and “second conductive patterns formed in the first openings”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The scope of the claim is unclear as the second conductive patterns are not formed in the first openings (Fig. 2C, element OP1), rather they are formed in a subsequent separate, distinct, and mutually exclusive manufacturing step shown in Figs. 3C & 4C (Figs. 3C & 4C disclose second conductive patterns are filled in second opening OP2, the first and second openings are not present at the same time). The single claim recites different structures associated with two different manufacturing steps.
	Furthermore, claim 1 recites “channel layers formed in the data storage patterns and the second conductive patterns”. The specification and drawings disclose that the channel layer is not formed in the data storage patterns, rather the channel layer is a distinct and separate layer. Accordingly, claim 1 and the specification/drawings are contradictory.
     	Claim 10 recites the limitation “wherein the word lines include first openings having a first width” and “select lines located on the stacked structure and including second openings having a second width less than the first width”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The scope of the claim is unclear as the second opening (second opening shown in Figs. 3C & 4C, element OP2) is formed in a subsequent separate, distinct, and mutually exclusive manufacturing step after the first opening (first opening shown in Fig. 2C, element OP1, the first and second openings are not present at the same time). The single claim recites different structures associated with two different manufacturing steps.
	Furthermore, claim 10 recites “channel layers formed in the data storage patterns”. The specification and drawings disclose that the channel layer is not formed in the data storage patterns, rather the channel layer is a distinct and separate layer. Accordingly, claim 10 and the specification/drawings are contradictory.
	Claims 2-9, 11-17 are also rejected under 112(b) as they depend on base claim 1, 10.
	Since the scope of the independent claims 1 & 10 are unclear and contradictory to the specification and drawings, no prior art rejection can be provided.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813